                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


MARK ANTHONY JENKINS                                                 CIVIL ACTION

VERSUS                                                               NO. 18-3122

ROBERT M. MURPHY, et al.                                             SECTION: M (1)



                                      ORDER & REASONS
       Before the Court is a motion for new trial filed by plaintiff Mark Anthony Jenkins

(“Jenkins”),1 to which defendants Robert Murphy (“Murphy”), Barron Burmaster (“Burmaster”)

and Kristyl Treadway (“Treadway”) respond in opposition, 2 and in support of which Jenkins

replies.3 Having considered the parties’ memoranda and the applicable law, the Court issues this

Order & Reasons.

I.     BACKGROUND

       This action is a collateral attack on a state court judgment. The pertinent facts and

procedural history of this case were fully recited in this Court’s November 27, 2018 Order &

Reasons granting the defendants’ motions to dismiss,4 and will not be restated herein.

       Jenkins argues that this Court should reconsider its November 27, 2018 Order & Reasons

in which it found that Jenkins’ claims are barred by the Rooker-Feldman doctrine and dismissed

his suit for lack of subject-matter jurisdiction.5 Jenkins argues that this Court failed to consider

his contention that the Louisiana court of appeal for the fifth circuit lacked jurisdiction to render

its July 31, 2015 ruling on paternity, thereby making its decision void ab initio and not subject to



       1
         R. Doc. 61.
       2
         R. Docs. 62, 65 & 66.
       3
         R. Doc. 69.
       4
         R. Doc. 58.
       5
         Id. at 13.
the Rooker-Feldman doctrine.6 The defendants oppose Jenkins’ motion for new trial arguing that

he has not raised any manifest errors of law or fact or presented new evidence that would warrant

granting a new trial.7

II.    LAW & ANALYSIS

       A Rule 59(e) motion calls into question the correctness of a judgment. In re Transtexas

Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). “Rule 59(e) is properly invoked to correct

manifest errors of law or fact or to present newly discovered evidence.” Id. “A Rule 59(e)

motion should not be used to relitigate prior matters that should have been urged earlier or that

simply have been resolved to the movant’s dissatisfaction.” In re Self, 172 F. Supp. 2d 813, 816

(W.D. La. 2001). The grant of such a motion is an “extraordinary remedy that should be used

sparingly.” Indep. Coca-Cola Employees’ Union of Lake Charles, No. 1060 v. Coca–Cola

Bottling Co. United, Inc., 114 F. App’x 137, 143 (5th Cir. 2004) (citation omitted).

       Jenkins seeks to relitage a matter that was previously urged in his opposition to the

motions to dismiss and that was resolved to his dissatisfaction. In ruling on the motions to

dismiss, this Court considered whether the Louisiana court of appeal’s July 31, 2015 ruling on

paternity was void ab initio, and found that it was not.8 Jenkins’ motion for reconsideration

points to no manifest error of law or fact or newly discovered evidence as would alter this

conclusion.

III.   CONCLUSION

       Accordingly, IT IS ORDERED that Jenkins’ motion for new trial (R. Doc. 61) is

DENIED.




       6
         R. Doc. 61-2.
       7
         R. Docs. 62, 65 & 66.
       8
         R. Doc. 58 at 12-13.

                                                2
New Orleans, Louisiana, this 14th day of January 2019.




                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE




                                       3
